achedNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims are all as previously presented with the exception of claim 1 which is currently amended.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/13/2021, with respect to the rejection(s) of claim(s) 1, 4-8, 10, 12-15, 18, 21, 23-24, 26, 28-30, 32-33 and 39-40 under 35 USC 103 have been fully considered and are not persuasive, specifically with respect to the argument that one of ordinary skill in the art would not combine Schaufelberger and Fuji, as Schaufelberger teaches the use of solvents and Fuji desires the suppression of use of solvents for environmental reasons. Applicant argued that Fuji teaches away use of solvents to remove the  sacrificial layer is not persuasive, as Fuji discloses that conventionally the support materials could be removed by chemical which could include “organic solvents” ([ P0004]-[0005]) and Schaufelberger teaches the use of water (P0062) which is not harmful to the environment in the same way organic solvents are. Also, another prior art Sakai (US 20170087775) discloses that support materials are blown off by liquid or a gas after shaping, further it’s commonly used and advantageous for complicated shaped objects to dissolve the support material by liquid as proposed in their disclosure ([0005]-[0006]]). Schaufelberger also discloses that the support material only swells in the solvent; it can then subsequently be removed manually with little effort, in particular by peeling off as it’s claimed in the applicant’s invention. Also, the claim didn’t explicitly preclude that the sacrificial layers can not be removed by liquid solvents. Furthermore, applicant appears to argue against the references  Fuji and Varanka individually.  The references combined teach both use of solvents and then subsequently peeling off the sacrificial layer, and the obviousness of combining these features is discussed in the rejections.  It is well-settled that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As a result of this applicant’s arguments are considered to not add any persuasion to the amendments. Therefore, the rejection has been maintained with an evidentiary reference Sakai (US 20170087775) which shows that to dissolve the support material in liquid can minimize the damage of the shaped object.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 10, 12, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP2004255839A, of record, translation provided herewith) in view of Schauffelberger (US 20180111316 A1, of record), Napadensky (US 20070168815 A1, OF RECORD) and Varanka (US 20130011562 A1) as evidenced by Sakai (US 20170087775).
With respect to claim 1, Fuji teaches a method of additive manufacturing of a three-dimensional object, comprising: sequentially dispensing and solidifying a plurality of layers comprising (i) a stack of model layers arranged in a configured pattern corresponding to the shape of the object and being made of a modeling material (model material 27, P0005), (ii) a sacrificial structure having a stack of sacrificial layers (support material 25, P0005), and (iii) a stack of intermediate layers made of a support material and being between said stack of model layers and said sacrificial structure (P0008, P0015, release agent deposited after first support followed by model material, Fig. 3); and applying a peeling force to said sacrificial structure to remove said sacrificial structure (P0015), Fuji discloses that conventionally the support materials could be removed by chemical which could include “organic solvents” ([ P0004]-[0005]) which could be more often used for complicated shaped objects  as evidenced by Sakai. Further, the limitation regarding that to expose said stack of model layers and/or said stack of intermediate layers beneath said sacrificial structure (P0015, model separated from support).
	Fujii fails to teach that the sacrificial structure is explicitly an elastomeric material, being silent on this. In the same field of endeavor, additive manufacturing materials, Schauffelberger teaches elastomeric materials being desirable support material (P0052). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by choosing an elastomer as the support material and sacrificial materials being motivated to easily be able to peel it off (P0052).
	Fujii fails to teach that the intermediate layers are made of a support material having an elastic modulus less than said elastomeric material, but does teach that the second suport material has a lower breaking strength than the elastomeric material (Claim 5). In the same field of endeavor, additive manufacturing materials, Napadensky teaches a similar model-intermediate- and sacrificial structure (P0054-P0060, P0086, ) wherein the intermediate layers have an elastic modulus less than that of the sacrificial layers (P0056, P0060, P0084, P0089, P0148). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by using an intermediate layer material with a lower elastic modulus than the sacrificial layers in order to easily be able to remove the sacrificial material from the construction material (P0085, P0148).
	The combination as applied above fails to explicitly teach the deposition of a topmost stacks of the intermediate and sacrificial materials on top of the top layer of building material, being silent on layers above the highest model layers. In the same field of endeavor, additive manufacturing protection, Varanka teaches stacks of sacrificial layers (topmost terminal layer 12T, Fig. 1L. P0070) and intermediate layers (terminal layers containing inlays 22S, Fig. 1L) on top of the model (top most build layer P0070). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by including this final protection/sealing step in order to totally encase and protect the  model (P0059). 
	With respect to claim 8, the combination as applied above fails to explicitly teach wherein a thickness of said stack of intermediate layer is from about 200 microns to about 300 microns, or wherein a minimal thickness of said sacrificial structure is from about 500 microns to about 3 mm being silent on this. However, Fujii does teach that each layer that make up the stacks is in the tens of micrometers (P0013-P0014). As such it would have been obvious to one of ordinary skill in the art that the sacrificial structure could be made to have a minimum thickness of at least 500 microns as additive manufacturing can be made of 100s if not 1000s of layers. 
With respect to claim 10 the combination as applied above fails to teach wherein said sacrificial structure is characterized, once solidified, by a tear resistance of at least 4 kN per meter, or of from 4kN to 8kN, when measured according to international standard ASTM D-624, once solidified, being silent on the tear resistance. However as the combination of art above teaches the same methods and materials, it would have been obvious to one of ordinary skill in the art to expect the product of the prior arts method and applicant's method to have the same properties meeting this claim. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).
With respect to claim 12 the combination as applied above fails to teach wherein a magnitude of said peeling force is from about 1 N to about 20 N. However as the combination of art above teaches the same methods and materials, it would have been obvious to one of ordinary skill in the art to expect the product of the prior arts method and applicant's method to have the same properties meeting this claim (i.e. requiring the same force to peel). 
With respect to claim 32 the combination as applied above further teaches wherein said elastomeric material is a UV- curable elastomeric material (Schauffelberger, P0050).
With respect to claim 33 the combination as applied above further teaches wherein said elastomeric material is an acrylic elastomer (Schauffelberger, P0049-P0050).
Claims 13-15, 21, 24, 26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP2004255839A, of record, translation provided herewith) in view of Schauffelberger (US 20180111316 A1, of record), Napadensky (US 20070168815 A1, OF RECORD) and Varanka (US 20130011562 A1) as evidenced by Sakai (US 20170087775),  as applied to claim 1 above, further in view of Okamoto (WO2015105047A1, of record).
With respect to claim 13 the combination as applied above is silent on wherein said elastomeric material is a formulation comprising silica particles. In the same field of endeavor, additive manufacturing, Okamoto teaches the addition of silica particles as a well-known additive for additive manufacturing materials (P0159, P0269). It would have been obvious to one of ordinary skill in the art to apply the well-known technique of adding a silica filler to an elastomeric material to achieve the well-known effect of increased strength. 
With respect to claim 14 the combination as applied fails to teach wherein said formulation is characterized, when hardened, by a tear resistance which is higher by at least 0.5 kN per meter than, a solidified formulation having the same elastomeric material but devoid of said silica particles. However as the combination of art above teaches the same methods and materials, it would have been obvious to one of ordinary skill in the art to expect the product of the prior arts method and applicant's method to have the same properties meeting this claim. 
With respect to claim 15 the combination as applied above further teaches wherein at least a portion of said silica particles comprise a hydrophobic surface (Okamoto P0271).
With respect to claim 21 the combination as applied above further teaches wherein an amount of said silica particles in said formulation ranges from about 1 to about 20, or from about 1 to about 15, or from about 1 to about 10, weight percents, of the total weight of said formulation, or wherein a weight ratio of said elastomeric material and said silica particles ranges from about 30:1 to about 4:1 (P0111, P0109, P0138).
With respect to claim 24 the combination as applied above further teaches wherein said formulation comprises an additional curable material, or wherein said formulation comprises an elastomeric mono-functional curable material, an elastomeric multi-functional curable material, and an additional mono-functional curable material (Okamoto P0126).
With respect to claim 26 the combination as applied above further teaches / fails to teach wherein a concentration of said curable mono-functional material ranges from about 10 % to about 30 %, by weight, or wherein a concentration of said elastomeric mono-functional curable  material ranges from about 50 % to about 70 %, by weight (Okamoto P0160, P0240, P0176).
With respect to claim 28 the combination as applied above further teaches wherein a concentration of said elastomeric multi-functional curable material ranges from about 10 % to about 30 %, by weight (Okamoto P0160, P0240, P0176).
With respect to claim 29 the combination as applied above further teaches =wherein a concentration of said curable mono-functional material ranges from about 20 % to about 30 %, by weight (Okamoto P0160, P0240, P0176).
With respect to claim 30 the combination as applied above further teaches wherein a concentration of said elastomeric mono-functional curable material ranges from about 30 % to about 50 %, by weight (Okamoto P0160, P0240, P0176).
Claims 4-7 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP2004255839A, of record, translation provided herewith) in view of Schauffelberger (US 20180111316 A1, of record), Napadensky (US 20070168815 A1, OF RECORD) and Varanka (US 20130011562 A1) as evidenced by Sakai (US 20170087775), as applied to claim 1 above, further in view of Staal (US 20180141241 A1, of record).
	With respect to claim 4, the combination as applied above fails to teach wherein a plurality of stacks of model layers are dispensed, wherein each stack is arranged in a configured pattern corresponding to the shape of a separate object and being made of a modeling material, thereby forming a plurality of objects on single receiving surface, forming only one object (Fujii Figs 1-3). In the same field of endeavor additive manufacturing, Staal teaches forming multiple objects in a single reiving surface (P0042). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to make multiple parts to increase productivity (P0042).
	With respect to claim 5, the combination as applied above further teaches wherein said sacrificial structure and said intermediate layers are dispensed collectively on at least two stacks of model layers such as to form a single peelable sacrificial structure covering said at least two stacks of model layers (Staal P0042).
	With respect to claim 6, Fujii further teaches wherein said support material is dispensed directly on a tray or a disposable medium placed on said tray to form a pedestal at least partially coating said tray or disposable medium, wherein at least a portion of said sacrificial structure is dispensed on said pedestal (Fujii Fig. 3).
	With respect to claim 7, the combination as applied above further teaches wherein said pedestal partially coats said tray or disposable medium, and said stack of model layers is dispensed directly on said tray or a disposable medium but not on said pedestal (Schaufelberger, P0073, Claim 27, composite modeling material deposited first), and wherein said pedestal, said sacrificial structure and said intermediate layers are selected such that adhesive forces between said sacrificial structure and said stack of model layer are lower than adhesive forces between said stack of model layer and said tray or a disposable medium (Schaufelberger, P0065-P0067).
With respect to claim 39 the combination as applied above further teaches wherein said support material is dispensed directly on a tray or a disposable medium placed on said tray to form a pedestal at least partially coating said tray or disposable medium, wherein at least a portion of said sacrificial structure is dispensed on said pedestal (Fujii Figs. 3-5).
With respect to claim 40 the combination as applied above further teaches / fails to teach wherein said pedestal partially coats said tray or disposable medium, and said stack of model layers is dispensed directly on said tray or a disposable medium but not on said pedestal, and wherein said pedestal and said sacrificial structure are selected such that adhesive forces between said sacrificial structure and said stack of model layer are lower than adhesive forces between said stack of model layer and said tray or a disposable medium (Fujii Figs. 3-5).

Claims 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP2004255839A, of record, translation provided herewith) in view of Schauffelberger (US 20180111316 A1, of record), Napadensky (US 20070168815 A1, OF RECORD) and Okamoto (WO2015105047A1, of record) as evidenced by Sakai (US 20170087775) , as applied to claim 13 above, further in view of Wacker (US 20180281294 A1, of record).
With respect to claim 18 the combination as applied above fails to teach wherein at least a portion of said silica particles comprise functionalized silica particles, or wherein at least a portion of said silica particles are functionalized by curable functional groups, or wherein said curable functional groups comprise (meth)acrylate groups, being silent on this. In the same field of endeavor, additive manufacturing particle reinforcement, Wacker teaches functionalized silica particles (P0111, P0109, P0138). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by adding a functionalized silica reinforcement to the sacrificial material being motivated to form a suitable supportive structure (P0016).
With respect to claim 23 the combination as applied fails to teach wherein an amount of said elastomeric material is at least 40 %, or at last 50 %, by weight of a total weight of said formulation, being silent on this. In the same field of endeavor, additive manufacturing particle reinforcement, Wacker teaches functionalized silica particles (P0111, P0109, P0138). at an overlapping weight range  (P0151). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by adding a functionalized silica reinforcement to the sacrificial material being motivated to form a suitable supportive structure (P0016).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  DEBJANI ROY whose telephone number is  571-270-8019 The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741